KLOEB, District Judge.
Plaintiff moves the Court for summary judgment in its favor in accordance with the provisions of Rule 56(a) and (c) of the Federal Rules of Civil Procedure, 28 U.S.C.A., on the ground that the pleadings and five affidavits attached thereto show that plaintiff is entitled to judgment as a matter of law.,
Defendant moves the Court to deny plaintiff’s motion for summary judgment on the grounds that there are genuine issues as to material facts, and that the action should be tried upon the factual issues, and in support thereof attaches to its motion an affidavit designated Exhibit A and a statement of authorities designated Exhibit B.
We are of the opinion that the supporting papers to the motion filed by defendant are inadequate in form and content to raise a genuine issue as to any ma*62terial fact. Engl v. Aetna Life Ins. Co., 2 Cir., 139 F.2d 469; Pen-Ken Gas & Oil Corp. v. Warfield Natural Gas Co., 6 Cir., 137 F.2d 871, certiorari denied 320 U.S. 800, 64 S.Ct. 431, 88 L.Ed. 483, and Rule 56(e) F.R.C.P.
Plaintiff’s motion for summary judgment is sustained. United States of America v. Cherokee Brick & Tile Co., 5 Cir., 1955, 218 F.2d 424, affirming Cherokee Brick & Tile Co. v. United States, D.C.M.D.Ga.1954, 122 F.Supp. 59; New Idria Quicksilver Mining Co. v. Commissioner, 9 Cir., 144 F.2d 918; International Talc Co., Inc., v. Commissioner, 15 T.C. 981. The latter two cases are cited and relied upon in the Cherokee Brick case in 122 F.Supp. at page 65.
Rule 52(a) of the Federal Rules of Civil Procedure provides in part the following :
“ * * * Findings of fact and conclusions of law are unnecessary on decisions of motions under Rules 12 or 56 ■or any other motion except as provided ■in Rule 41(b).”
Judgment may enter accordingly.